UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6761


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MARK C. BUSACK,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cr-00054-FPS-JES-1)


Submitted:   November 17, 2016            Decided:    November 22, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mark C. Busack, Appellant Pro Se. Jarod James Douglas, Erin
Carter Tison, Assistant United States Attorneys, William J.
Ihlenfeld, II, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark C. Busack appeals the district court’s order granting

the Government’s motion to authorize payment of restitution from

Busack’s      inmate        account     and      denying        his     motion       for

reconsideration.       We    have     reviewed    the      record     and     find   no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district         court.       United     State        v.   Busack,        No.

5:15-cr-00054-FEP-JES-1 (N.D.W. Va. Apr. 18 & May 27, 2016).                          We

dispense   with      oral     argument    because        the    facts       and   legal

contentions    are     adequately     presented     in    the    materials        before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         2